

Exhibit 10.4


AMENDMENT TO GUARANTY


AMENDMENT TO GUARANTY, dated as of May 7, 2020 (this “Amendment”), by and
between CREDIT RE OPERATING COMPANY, LLC, a Delaware limited liability company
(“Guarantor”), and BARCLAYS BANK PLC, a public limited company organized under
the laws of England and Wales (“Purchaser”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as hereinafter defined).


RECITALS


WHEREAS, CLNC Credit 7, LLC, a Delaware limited liability company (“Seller”) and
Purchaser are parties to that certain Master Repurchase Agreement, dated as of
April 26, 2018 (as amended, modified and/or restated, the “Repurchase
Agreement”), between Seller and Purchaser;


WHEREAS, Guarantor guaranteed the obligations of Seller under the Repurchase
Agreement and the other Transaction Documents pursuant to that certain Guaranty,
dated as of April 26, 2018 (as amended, modified and/or restated, the
“Guaranty”), from Guarantor to Purchaser; and


WHEREAS, Guarantor and Purchaser wish to amend and modify the Guaranty upon the
terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Purchaser hereby agree that the Guaranty shall be amended and
modified as follows:




1.Amendment of Guaranty. Guarantor and Purchaser hereby agree that the Guaranty
shall be amended and modified with retroactive effect as follows:
Article V(k)(ii) of the Guaranty is hereby deleted in its entirety and replaced
with the following:
(ii)Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net Worth at
any time from and after January 1, 2020 shall not be less than the sum of
(i) $1,500,000,000, plus (ii) seventy-five percent (75%) of the net cash
proceeds thereafter received by Guarantor (x) from any offering by Guarantor of
its common equity and (y) from any offering by Colony Credit Real Estate, Inc.
of its common equity to the extent such net cash proceeds are contributed to
Guarantor, excluding any such net cash proceeds that are contributed to
Guarantor within ninety (90) days of receipt of such net cash proceeds and
applied to purchase, redeem or otherwise acquire Capital Stock issued by
Guarantor (or any direct or indirect parent thereof).




--------------------------------------------------------------------------------




2.    Amendment of Transaction Documents. From and after the date hereof, all
references in the Repurchase Agreement and the other Transaction Documents to
the Guaranty shall be deemed to refer to the Guaranty as amended and modified by
this Amendment and as same may be further amended, modified and/or restated.
3.    Reaffirmation of Representations and Warranties. Guarantor hereby
represents and warrants to Purchaser that, as of the date hereof, (i) it has the
power to execute, deliver and perform its obligations under this Amendment, (ii)
this Amendment has been duly executed and delivered by it for good and valuable
consideration, and constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms subject to bankruptcy,
insolvency, and other limitations on creditors’ rights generally and to
equitable principles, and (iii) neither the execution and delivery of this
Amendment, nor the consummation by it of the transactions contemplated by this
Amendment, nor compliance by it with the terms, conditions and provisions of
this Amendment will conflict with or result in a breach of any of the terms,
conditions or provisions of (A) its organizational documents, (B) any
contractual obligation to which it is now a party or the rights under which have
been assigned to it or the obligations under which have been assumed by it or to
which its assets are subject or constitute a default thereunder, or result
thereunder in the creation or imposition of any lien upon any of its assets,
other than pursuant to this Amendment, (C) any judgment or order, writ,
injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law, in the case of clauses (B)-(D) above, to the
extent that such conflict or breach is reasonably likely to result in a Material
Adverse Effect. Guarantor hereby represents and warrants to Purchaser that all
of the representations and warranties set forth in Article IV of the Guaranty
are true and correct on and as of the date hereof with the same force and effect
as if made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).
4.    Counterparts. This Amendment may be executed by each of the parties hereto
in any number of separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of a manually executed original counterpart thereof.
5.    GOVERNING LAW. THIS AMENDMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER)
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED
IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE
APPLIED IN SUCH STATE (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW
OF THE STATE OF NEW YORK).
6.    Expenses. Seller hereby acknowledges and agrees that Seller shall be
responsible for all reasonable out-of-pocket costs and expenses of Purchaser in
connection with documenting and consummating the modifications contemplated by
this Amendment, including, but not limited to, the reasonable fees and expenses
of Purchaser’s external legal counsel.


2



--------------------------------------------------------------------------------




7.    Reaffirmation of Guaranty. Guarantor acknowledges and agrees that, except
as modified hereby, the Guaranty remains unmodified and in full force and effect
and enforceable in accordance with its terms.
8.    Repurchase Agreement, Guaranty and Transaction Documents in Full Force and
Effect. Except as expressly amended hereby, Seller and Guarantor acknowledge and
agree that all of the terms, covenants and conditions of the Repurchase
Agreement and the Transaction Documents remain unmodified and in full force and
effect and are hereby ratified and confirmed in all respects.


[NO FURTHER TEXT ON THIS PAGE]


3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


 
GUARANTOR:


CREDIT RE OPERATING COMPANY, LLC,




By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President
 
 
 
 
 
 
 
PURCHASER:
 
BARCLAYS BANK PLC




By: /s/ Francis X. Gilhool 
 Name: Francis X. Gilhool
Title: MD








--------------------------------------------------------------------------------










ACKNOWLEDGED AND AGREED
AS OF THE DATE FIRST SET FORTH ABOVE:




SELLER:


CLNC CREDIT 7, LLC,  
 a Delaware limited liability company
  


By: /s/ David A. Palamé 
 Name: David A. Palamé
Title: Vice President














